Title: From John Adams to Thomas Jefferson, 10 June 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy June 10. 1813.

In your Letter to Dr Priestley of March 21. 1801, You ask “What an Effort, of Bigotry in politics and religion have We gone through! The barbarians really flattered themselves, they should be able to bring back the times of Vandalism, when ignorance put everything into the hands of power and priestcraft. All Advances in Science were proscribed as innovations; they pretended to praise and encourage  education, but it was to be the education of their our ancestors; We were to look backwards, not forwards, for improvement; the President himself declaring, in one of his Answers to addresses, that We were never to expect to go beyond them in real Science.” I shall stop here. Other parts of this Letter, may hereafter be considered if I can keep the Book long enough: but only four Copies have arrived in Boston, and they have Spread terror, as yet, however in secret.
The President himself declaring, that “We were never to expect to go beyond them in real Science.” This Sentence Shall be the theme of the present Letter.
I would ask, what President is meant? I remember no Such Sentiment in any of Washingtons Answers to addresses. I, myself must have been mean’d. Now I have no recollection of any Such Sentiment ever issued from my Pen, or my tongue, or of any Such thought in my heart for, at least, Sixty years of my past life. I Should be obliged to you, for the Words of any Answer of mine, that you have thus misunderstood. A man of 77 or 78 cannot commonly be expected to recollect promptly every passage of his past life, or every trifle he has written. Much less can it be expected of me, to recollect every Expression of every Answer to an Address, when for Six months together, I was compelled to answer Addresses of all Sorts from all quarters of the Union. My private Secretary has declared that he has copied fifteen Answers from me in one morning. The greatest Affliction, distress, confusion of my Administration arose from the  necessity of receiving and Answering those Addresses. Richard Cromwells Trunk, did not contain So many of the Lives and Fortunes of the English Nation, as mine of those in the United States. For the honour of my Country I wish these Addresses and Answers annihilated. For my own Character and reputation wish every Word of every Address and every Answer were published.
The Sentiment, that you have attributed to me in your letter to Dr Priestley I totally disclaim and demand in the French Sense of the Word demand of you the proof. It is totally incongruous to every principle of my mind and every Sentiment of my heart for Threescore Years at least.
You may expect, many more expostulations from one who has loved and esteemed you for Eight and thirty Years
John AdamsWhen this Letter was ready to go, I recd your favour of May 27th. came to hand, I can only thank you for it, at present
